Exhibit 10.2

Execution Copy

EXCHANGE AGREEMENT

BY AND BETWEEN

BARCLAYS BANK PLC

AND

BLACKROCK, INC.

Dated as of May 21, 2012



--------------------------------------------------------------------------------

EXCHANGE AGREEMENT

THIS EXCHANGE AGREEMENT (this “Agreement”) is made and entered into as of
May 21, 2012 between Barclays Bank PLC, a corporation organized under the laws
of England and Wales (“Barclays”), and BlackRock, Inc., a Delaware corporation
(“BlackRock”).

WHEREAS, one of the Selling Stockholders (as defined below) proposes to sell
through an underwritten public offering (the “Secondary Offering”) shares of
BlackRock’s common stock, par value $0.01 per share (the “Common Stock”),
including shares of Common Stock issuable upon the conversion of an equal number
of shares of BlackRock’s Series B non-voting convertible participating preferred
stock, par value $0.01 per share, the rights, preferences and privileges of
which are set forth in the certificate of designations filed as Exhibit 3.1 to
BlackRock’s Current Report on Form 8-K, filed with the Securities and Exchange
Commission on February 27, 2009 (“Series B Preferred Stock”);

WHEREAS, BlackRock and Barclays propose to enter into a transaction (the
“Repurchase Transaction”) whereby certain subsidiaries of Barclays (each, a
“Selling Stockholder” and, collectively, the “Selling Stockholders”) shall sell
to BlackRock, and BlackRock shall purchase from such Selling Stockholders,
certain shares of Series B Preferred Stock and Common Stock, as set forth in the
Stock Repurchase Agreement, dated as of May 21, 2012 (the “Repurchase
Agreement”), by and between BlackRock and Barclays (the “Repurchase
Transaction”); and

WHEREAS, promptly following the closing of the Secondary Offering and the
Repurchase Transaction, and prior to any other exchange of capital stock that
may be currently contemplated between BlackRock and another party, BlackRock and
Barclays propose to consummate an exchange transaction whereby one or more
affiliates of Barclays (each, a “Barclays Party” and, collectively, the
“Barclays Parties”) will exchange shares of Common Stock for a like number of
shares of Series B Preferred Stock, in an amount to be determined as provided
herein, if, immediately following the consummation of the Secondary Offering and
the Repurchase Transaction, the Barclays Parties collectively beneficially own
more than 1% of the outstanding Common Stock (the “Minimum Condition”) (for
greater certainty, consummation of the Secondary Offering does not require the
exercise of any option granted to the underwriters in connection with the
Secondary Offering).

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises herein
set forth, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, it is hereby agreed as follows:

ARTICLE I

EXCHANGE

Section 1.1 Exchange of Common Stock. Subject to the Minimum Condition, under
the terms and subject to the other conditions hereof and in reliance upon the
representations, warranties and agreements contained herein, at the Closing (as
defined below), Barclays shall exchange or cause to be exchanged such number of
shares (the “Barclays Common Shares”) of



--------------------------------------------------------------------------------

Common Stock equal to the total number of shares of Common Stock beneficially
owned by the Barclays Parties in excess of 1% of the outstanding Common Stock
immediately following the consummation of the Secondary Offering, which does not
require the exercise of any option granted to the underwriters in the Secondary
Offering, and the Repurchase Transaction, for an equal number of shares of
Series B Preferred Stock (the “Exchange Shares”).

Section 1.2 Closing. The closing (the “Closing”) of the exchange of the Barclays
Common Shares for the Exchange Shares shall be held at the offices of Skadden,
Arps, Slate, Meagher & Flom LLP, Four Times Square, New York, New York,
immediately subsequent to the satisfaction or waiver of the conditions set forth
in Articles V and VI herein (the “Closing Date”), or at such other time, date or
place as Barclays and BlackRock may agree in writing.

Section 1.3 Deliveries.

(a) At the Closing, Barclays shall deliver or cause to be delivered to BlackRock
(the “Barclays Closing Deliveries”) executed and properly medallioned documents
effecting the transfer of the Barclays Common Shares from each applicable
Barclays Party to BlackRock in the form attached hereto as Exhibit A free and
clear of any Lien (as defined below).

(b) At the Closing, BlackRock shall deliver to Barclays evidence of book-entry
credits in Barclays’ name (or the name(s) of one or more subsidiaries of
Barclays that it shall so designate in writing) representing the Exchange
Shares.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF BARCLAYS

Barclays represents and warrants to BlackRock, on its behalf and on behalf of
the Barclays Parties, as follows:

Section 2.1 Title to Barclays Common Shares. As of the Closing, the Barclays
Parties delivering the Barclays Common Shares shall own and shall deliver the
Barclays Common Shares, free and clear of any and all option, call, contract,
commitment, mortgage, pledge, security interest, encumbrance, lien, tax, claim
or charge of any kind or right of others of whatever nature, other than any
arising out of, resulting from or in connection with any agreement, arrangement
or understanding between Barclays or any of its subsidiaries and BlackRock
(collectively, a “Lien”).

Section 2.2 Authority Relative to this Agreement. Barclays has the requisite
corporate power and authority to execute and deliver this Agreement and to
consummate the transactions contemplated hereby. The execution and delivery of
this Agreement by Barclays and the consummation by Barclays and the Barclays
Parties of the transactions contemplated hereby, including the exchange of the
Barclays Common Shares, has been duly authorized by the respective boards of
directors or general partner, as applicable, of Barclays and each of the
Barclays Parties and no other corporate, stockholder or partnership proceedings,
as applicable, on the part of Barclays or the Barclays Parties are necessary to
authorize this Agreement or for Barclays or the Barclays Parties to

 

2



--------------------------------------------------------------------------------

consummate the transactions contemplated hereby. This Agreement has been duly
and validly executed and delivered by Barclays and constitutes the valid and
binding obligations of Barclays, enforceable against Barclays in accordance with
its terms, except as may be limited by bankruptcy, insolvency or other equitable
remedies.

Section 2.3 Approvals. No material consent, approval, authorization or order of,
or registration, qualification or filing with, any court, regulatory authority,
governmental body or any other third party is required to be obtained or made by
Barclays for the execution, delivery or performance by Barclays of this
Agreement or the consummation by Barclays and the Barclays Parties of the
transactions contemplated hereby.

Section 2.4 Receipt of Information. Each of Barclays and the Barclays Parties
has received all the information it considers necessary or appropriate for
deciding whether to acquire the Exchange Shares in exchange for the Barclays
Common Shares. Barclays and the Barclays Parties have had an opportunity to ask
questions and receive answers from BlackRock regarding the terms and conditions
of the offering of the Exchange Shares and the business and financial condition
of BlackRock and to obtain additional information (to the extent BlackRock
possessed such information or could acquire it without unreasonable effort or
expense) necessary to verify the accuracy of any information furnished to it or
to which it had access. None of Barclays or any of the Barclays Parties has
received, or is relying on, any representations or warranties from BlackRock,
other than as provided herein.

Section 2.5 Restricted Securities. Barclays understands that the Exchange Shares
may not be sold, transferred or otherwise disposed of without registration under
the Securities Act of 1933, as amended (the “Securities Act”), or an exemption
therefrom. In particular, Barclays is aware that the Exchange Shares may not be
sold pursuant to Rule 144 promulgated under the Securities Act unless all of the
applicable conditions of the rule are met.

Section 2.6 Legends. It is understood that any certificates evidencing the
Exchange Shares will bear the following legend:

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES
UNDER SUCH ACT OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO BLACKROCK,
INC. THAT SUCH REGISTRATION IS NOT REQUIRED.”

Section 2.7 BlackRock agrees to co-operate with Barclays on the removal of such
legend promptly once the Exchange Shares may be sold freely pursuant to Rule
144, which is currently anticipated to be 90 days after the termination of the
Stockholder Agreement, dated as of December 1, 2009, between Barclays and
certain of its affiliates and BlackRock.

 

3



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF BLACKROCK

BlackRock hereby represents and warrants to Barclays as follows:

Section 3.1 Exchange Shares. The Exchange Shares have been duly and validly
authorized, and, when issued upon the terms hereof, will be fully paid,
nonassessable and free of statutory preemptive rights and contractual
stockholder preemptive rights, with no personal liability attaching to the
ownership thereof.

Section 3.2 Authority Relative to this Agreement. BlackRock has the requisite
corporate power and authority to execute and deliver this Agreement and
consummate the transactions contemplated hereby. The execution and delivery of
this Agreement by BlackRock, and the consummation by BlackRock of the
transactions contemplated hereby have been duly authorized by BlackRock’s board
of directors (including a majority of BlackRock’s Independent Directors (as
defined in the stockholder agreement entered into between Barclays, BlackRock
and other subsidiaries of Barclays)), and no other corporate or stockholder
proceedings on the part of BlackRock are necessary to authorize this Agreement
or to consummate the transactions contemplated hereby. This Agreement has been
duly and validly executed and delivered by BlackRock and constitutes the valid
and binding obligations of BlackRock, enforceable against BlackRock in
accordance with its terms, except as may be limited by bankruptcy, insolvency or
other equitable remedies.

Section 3.3 Approvals. No material consent, approval, authorization or order of,
or registration, qualification or filing with, any court, regulatory authority,
governmental body or any other third party is required to be obtained or made by
BlackRock for the execution, delivery or performance by BlackRock of this
Agreement or the consummation by BlackRock of the transactions contemplated
hereby.

ARTICLE IV

ADDITIONAL AGREEMENTS

Section 4.1 Additional Agreements. The parties shall and shall cause their
subsidiaries to take such action and execute, acknowledge and deliver such
agreements, instruments and other documents as the other party may reasonably
require from time to time in order to carry out the purposes of this Agreement.

Section 4.2 Public Announcements. Except as may be required by applicable law,
rule or regulation of any governmental authority or self-regulatory organization
or any judicial, administrative or legal order, no party hereto shall make any
public announcements or otherwise communicate with any news media with respect
to this Agreement or any of the transactions contemplated hereby (a “Public
Announcement”), without prior consultation with the other parties as to the
timing and contents of any such announcement or communications; provided,
however, that nothing contained herein shall prevent (a) any party from promptly
making any filings with any governmental entity or disclosures with the stock
exchange, if any, on which such party’s capital stock is listed, as may, in its
judgment, be required in connection with the execution and delivery of this
Agreement or the consummation of the transactions contemplated hereby or
(b) Barclays or its affiliates from making any Public Announcement that it
believes, upon advice of counsel, is reasonably necessary for prudent disclosure
purposes.

 

4



--------------------------------------------------------------------------------

ARTICLE V

CONDITIONS TO CLOSING OF BLACKROCK

The obligation of BlackRock to acquire the Barclays Common Shares from the
Barclays Parties and to issue the Exchange Shares to the Barclays Parties at the
Closing is subject to the fulfillment on or prior to the Closing of each of the
following conditions:

Section 5.1 Representations and Warranties. Each representation and warranty
made by Barclays in Article II above shall be true and correct on and as of the
Closing Date as though made as of the Closing Date.

Section 5.2 Performance. All covenants, agreements and conditions contained in
this Agreement to be performed or complied with by Barclays on or prior to the
Closing Date shall have been performed or complied with by Barclays in all
respects.

Section 5.3 Closing Certificate. Barclays shall have delivered to BlackRock a
certificate, dated the Closing Date and signed by an authorized signatory of
Barclays, certifying to the effect that the conditions set forth in Sections 5.1
and 5.2 have been satisfied.

Section 5.4 Certificates and Documents. Barclays shall have delivered at or
prior to the Closing to BlackRock or its designee the Barclays Closing
Deliveries.

Section 5.5 Completion of Secondary Offering. The Secondary Offering shall have
been consummated in accordance with the terms and conditions of any underwriting
or purchase agreement entered into in connection therewith, which does not
require the exercise of any option granted to the underwriters in the Secondary
Offering.

Section 5.6 Completion of the Repurchase Transaction. The Repurchase Transaction
shall have been consummated in accordance with the terms and conditions of the
Repurchase Agreement; provided that this condition shall be deemed waived by
BlackRock if a breach by BlackRock of the Repurchase Agreement results in the
failure of this condition to be satisfied.

Section 5.7 Satisfaction of the Minimum Condition. The Minimum Condition shall
have been satisfied as described herein.

ARTICLE VI

CONDITIONS TO CLOSING OF BARCLAYS

The obligation of Barclays to cause the Barclays Parties to acquire the Exchange
Shares from BlackRock, and to transfer the Barclays Common Shares to BlackRock,
at the Closing is subject to the fulfillment on or prior to the Closing of each
of the following conditions:

Section 6.1 Representations and Warranties. Each representation and warranty
made by BlackRock in Article III above shall be true and correct on and as of
the Closing Date as though made as of the Closing Date.

 

5



--------------------------------------------------------------------------------

Section 6.2 Performance. All covenants, agreements and conditions contained in
this Agreement to be performed or complied with by BlackRock on or prior to the
Closing Date shall have been performed or complied with by BlackRock in all
respects.

Section 6.3 Certificate. BlackRock shall have delivered to Barclays a
certificate, dated the Closing Date and signed by an authorized signatory of
BlackRock, certifying to the effect that the conditions set forth in Sections
6.1 and 6.2 have been satisfied.

Section 6.4 Completion of Secondary Offering. The Secondary Offering shall have
been consummated in accordance with the terms and conditions of any underwriting
or purchase agreement entered into in connection therewith, which does not
require the exercise of any option granted to the underwriters in the Secondary
Offering.

Section 6.5 Completion of the Repurchase Transaction. The Repurchase Transaction
shall have been consummated in accordance with the terms and conditions of the
Repurchase Agreement.

ARTICLE VII

MISCELLANEOUS

Section 7.1 Termination. This Agreement may be terminated prior to the Closing
as follows: (i) at any time on or prior to the Closing, by mutual written
consent of Barclays and BlackRock or (ii) at the election of Barclays or
BlackRock by written notice to the other party hereto after 5:00 p.m., New York
time, on June 15, 2012, if the Closing shall not have occurred, unless such date
is extended by the mutual written consent of Barclays and BlackRock; provided,
however, that the right to terminate this Agreement pursuant to this clause
(ii) shall not be available to a party whose failure or whose subsidiaries’ or
affiliate’s failure to perform or observe in any material respect any of its
obligations under this Agreement in any manner shall have been the principal
cause of or resulted in the failure of the Closing to occur on or before such
date.

Section 7.2 Savings Clause. No provision of this Agreement shall be construed to
require any party or its affiliates to take any action that would violate any
applicable law (whether statutory or common), rule or regulation.

Section 7.3 Amendment and Waiver. This Agreement may not be amended except by an
instrument in writing signed on behalf of each of the parties hereto. The
failure of any party to enforce any of the provisions of this Agreement shall in
no way be construed as a waiver of such provisions and shall not affect the
right of such party thereafter to enforce each and every provision of this
Agreement in accordance with its terms.

Section 7.4 Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. Any term
or provision of this

 

6



--------------------------------------------------------------------------------

Agreement which is invalid or unenforceable in any jurisdiction shall, as to
that jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
and provisions of this Agreement in any other jurisdiction and a suitable and
equitable provision shall be substituted therefor in order to carry out, so far
as may be valid and enforceable, the intent and purpose of such invalid or
unenforceable provision.

Section 7.5 Entire Agreement. Except as otherwise expressly set forth herein,
this Agreement, together with the several agreements and other documents and
instruments referred to herein or therein or annexed hereto and executed
contemporaneously herewith, embody the complete agreement and understanding
among the parties hereto with respect to the subject matter hereof and supersede
and preempt any prior understandings, agreements or representations by or among
the parties, written or oral, that may have related to the subject matter hereof
in any way.

Section 7.6 Successors and Assigns. Neither this Agreement nor any of the rights
or obligations of any party under this Agreement shall be assigned, in whole or
in part by any party without the prior written consent of the other parties.

Section 7.7 Counterparts. This Agreement may be executed in separate
counterparts each of which shall be an original and all of which taken together
shall constitute one and the same agreement.

Section 7.8 Remedies.

(a) Each party hereto acknowledges that monetary damages would not be an
adequate remedy in the event that each and every one of the covenants or
agreements in this Agreement are not performed in accordance with their terms,
and it is therefore agreed that, in addition to and without limiting any other
remedy or right it may have, the non-breaching party shall have the right to an
injunction, temporary restraining order or other equitable relief in any court
of competent jurisdiction enjoining any such breach and enforcing specifically
each and every one of the terms and provisions hereof. Each party hereto agrees
not to oppose the granting of such relief in the event a court determines that
such a breach has occurred, and to waive any requirement for the securing or
posting of any bond in connection with such remedy.

(b) All rights, powers and remedies provided under this Agreement or otherwise
available in respect hereof at law or in equity shall be cumulative and not
alternative, and the exercise or beginning of the exercise of any thereof by any
party shall not preclude the simultaneous or later exercise of any other such
right, power or remedy by such party.

Section 7.9 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally, sent by electronic
mail, telecopied (upon telephonic confirmation of receipt), on the first
business day following the date of dispatch if delivered by a recognized next
day courier service, or on the third business day following the date of mailing
if delivered by registered or certified mail, return receipt requested, postage
prepaid. All notices hereunder shall be delivered as set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice.

 

7



--------------------------------------------------------------------------------

If to BlackRock:

c/o BlackRock, Inc.

55 East 52nd Street

New York, NY 10055

  Facsimile: 212-810-8760

Attn: Susan L. Wagner

and

40 East 52nd Street

New York, NY 10022

  Facsimile: 212-810-3744

Attn: General Counsel

with a copy (which shall not constitute notice) to:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, NY 10036

  Facsimile: 212-735-2000

  Attention: Stacy J. Kanter, Esq.

If to Barclays:

Barclays Bank PLC

1 Churchill Place

Canary Wharf

London

E 14 5HP

England

  Facsimile: +44 1452 638157

  Attention: Company Secretary

with a copy (which shall not constitute notice) to:

Sullivan & Cromwell LLP

1888 Century Park East, Suite 2100

Los Angeles, CA 90067

Facsimile: 212-558-3588

  Attention: Eric M. Krautheimer, Esq.

       Donald R. Crawshaw, Esq.

Section 7.10 Governing Law; Consent to Jurisdiction.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware without giving effect to the principles of
conflicts of law. Each of the parties hereto hereby irrevocably and
unconditionally consents to submit to

 

8



--------------------------------------------------------------------------------

the exclusive jurisdiction in the Court of Chancery of the State of Delaware or
any court of the United States located in the State of Delaware, for any action,
proceeding or investigation in any court or before any governmental authority
(“Litigation”) arising out of or relating to this Agreement and the transactions
contemplated hereby. Each of the parties hereto hereby irrevocably and
unconditionally waives, and agrees not to assert, by way of motion, as a
defense, counterclaim or otherwise, in any such Litigation, the defense of
sovereign immunity, any claim that it is not personally subject to the
jurisdiction of the aforesaid courts for any reason other than the failure to
serve process in accordance with this Section 7.10, that it or its property is
exempt or immune from jurisdiction of any such court or from any legal process
commenced in such courts (whether through service of notice, attachment prior to
judgment, attachment in aid of execution of judgment, execution of judgment or
otherwise), and to the fullest extent permitted by applicable law, that the
Litigation in any such court is brought in an inconvenient forum, that the venue
of such Litigation is improper, or that this Agreement, or the subject matter
hereof, may not be enforced in or by such courts and further irrevocably waives,
to the fullest extent permitted by applicable law, the benefit of any defense
that would hinder, fetter or delay the levy, execution or collection of any
amount to which the party is entitled pursuant to the final judgment of any
court having jurisdiction. Each of the parties irrevocably and unconditionally
waives, to the fullest extent permitted by applicable law, any and all rights to
trial by jury in connection with any Litigation arising out of or relating to
this Agreement or the transactions contemplated hereby.

(b) Each of the parties expressly acknowledges that the foregoing waiver is
intended to be irrevocable under the laws of the State of Delaware and of the
United States of America; provided that consent by Barclays and BlackRock to
jurisdiction and service contained in this Section 7.10 is solely for the
purpose referred to in this Section 7.10 and shall not be deemed to be a general
submission to said courts or in the State of Delaware other than for such
purpose.

Section 7.11 Interpretation. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Whenever the words “include”, “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation”.

[Signature Pages Follow]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Exchange Agreement to be
duly executed and delivered as of the date first above written.

 

BARCLAYS BANK PLC By:  

/s/ Iain H. Abrahams

  Name:   Iain H. Abrahams   Title:   Executive Vice Chairman

 

BLACKROCK, INC. By:  

/s/ Daniel Waltcher

  Name:   Daniel Waltcher   Title:   Managing Director, Deputy General Counsel
and Assistant Secretary



--------------------------------------------------------------------------------

Exhibit A



--------------------------------------------------------------------------------

LOGO [g356891ex1.jpg]

Transfer of Stock Ownership Form BNY Mellon Shareowner Services P.O. Box 358010
Pittsburgh, PA 15252-8010 Section A - Issuer Name Company Name Cusip Number
Account Key Section B - Current Shareowner Investor ID or SSN/TIN
Registration/Name and Address exactly as it appears on your certificate or
statement Section C - Shares To Be Transferred Original Stock Certificate
Shares* Book-entry Shares Total Shares To Be Transferred To Be Transferred To Be
Transferred *Please attach and send the original stock certificates together
with this form. Section D - Transfer Reason1 Lost Certificates Lost Certificates
Please call 1-800-370-1163 Check only one: All transfers will be assumed to be
Gifts if no reason is provided. If we receive documentation (e.g., death
certificate) indicating that the registered shareowner is deceased, the transfer
reason will default to Death. Gift Date of Gift2: __/__/___ (Gift date applies
to certificates only) Death Date of Death3:__/__/___ Value per Share4:
USD_____._ _ Private Sale Date of Sale3: __/__/___ Value per Share: USD_____._ _
None of the above5:___________________________________________________________
(Please Specify) 1 You may wish to consult with your tax advisor on the
definition and tax implications for each type of transfer. 2 If not provided,
gift date for certificates will default to the date that the transfer is
processed. For book entry shares, the gift date will always be the date that the
transfer is processed. 3 Date of Sale/Death will default to the date that the
transfer is processed unless provided. For transfers due to death, date of death
will default to the date indicated in the documents (e.g., death certificate)
received with the transfer instructions, if any. 4 Determines cost basis for
beneficiaries. Value per share will default to the fair market value on date of
death unless provided. 5 Existing cost basis of shares will be carried over to
the new account. Section E - Required Signature and Medallion Signature
Guarantee The undersigned hereby irrevocably constitutes and appoints BNY Mellon
Shareowner Services as attorney to transfer the shares with full power of
substitution in the premise. Signature:____________________________
Signature:____________________________ Date: ____________________________
Signatures must be guaranteed by a participant in a Medallion Signature
Guarantee Program. Each registered owner must sign his/her name exactly as it
appears on the account, or an authorized person must sign in his/her legal
capacity. Page 1 of 2



--------------------------------------------------------------------------------

LOGO [g356891ex2.jpg]

Section F - New Shareowner(s) Account Type If you wish to divide your shares
between two or more owners individually, please use additional copies of this
page. Account Type Check One Individual Joint Custodial Trust Estate Corporation
Other: (please specify) Section G - New Shareowner(s) Account Information Total
Shares to be Transferred to this Account Account Key (If Transferring to
Existing Account) Registration/Name and Address of New Owner Section H -
Taxpayer ID Certification (Substitute Form W-9) (To be completed by the new
shareowner) YOUR ACCOUNT MAY BE SUBJECT TO BACKUP WITHHOLDING AT THE APPLICABLE
RATE IF YOU DO NOT COMPLETE THIS SUBSTITUTE FORM W-9. All new security holders
are required to sign and return this certification. If the requested information
is not known at the time of the transfer or the new owner is not available to
sign, a W-9 Form will be mailed to the new shareholder(s) once the shares are
transferred. The new shareholder alternatively may go online to
www.bnymelloninvestor.com/equityaccess and certify their Taxpayer Identification
Number. For further instructions on filling out the form, please refer to
www.irs.gov. Check appropriate box: Individual/Sole proprietor C Corporation S
Corporation Partnership Trust/estate Limited liability company. Enter the tax
classification (C=C corporation, S=S corporation, P=partnership) Other (see
instructions at www.irs.gov) New Shareholder’s Taxpayer ID Number Under
penalties of perjury, I certify that: 1. The number shown on this form is my
correct taxpayer identification number (or I am waiting for a number to be
issued to me), and 2. I am not subject to backup withholding because: (a) I am
exempt from backup withholding, or (b) I have not been notified by the Internal
Revenue Service (IRS) that I am subject to backup withholding as a result of a
failure to report all interest or dividends, or (c) the IRS has notified me that
I am no longer subject to backup withholding, and 3. I am a U.S. citizen or
other U.S. person (defined in the instructions). Certification instructions. You
must cross out item 2 above if you have been notified by the IRS that you are
currently subject to backup withholding because you have failed to report all
interest and dividends on your tax return. For real estate transactions, item 2
does not apply. For mortgage interest paid, acquisition or abandonment of
secured property, cancellation of debt, contributions to an individual
retirement arrangement (IRA), and generally, payments other than interest and
dividends, you are not require to sign the certification, but you must provide
your correct TIN. Sign Here Signature of U.S. person Date